ww

Case 2:18-cr-00092-RAJ Document 72 Filed 03/05/19 Page 1 of 6

  
 

 

 

 

1 owner LED haan |
core BRED fA
2 war REBE IEE | MAIL A
3 MAR OS |
4 _GLERK us GISTRICT CaURi:
WESTERN DISTRAST SE WASHGT OR
5 “ Cara
6
7
8
UNITED STATES DISTRICT COURT, WESTERN DISTRICT OF WASHINGTON,
9 AT SEATTLE
10 | UNITED STATES OF AMERICA, a corporation In Admiralty
11
Plaintiff,
12] y, Case No. CR18-092-RAJ
13
DIANE RENEE ERDMANN, a legal fiction, and
14 || BERNARD ROSS HANSEN, a legal fiction, INDEMNITY BOND
15 Defendants,
16
17 | Diane Renee Erdmann in rerum natura, living
1g || Christian Woman on the free soil of the Land,
Real Party in Interest Under Injury, beneficiary to
19 }| the DIANE RENEE ERDMANN Cestui Que
Trust/Estate, and
20
21 || Eileen Raye Lawrence, co-surety and co-
beneficiary of the DIANE RENEE ERDMANN
22 | Cestui Que Trust/Estate.
23
24 Specific Indemnity Bond under Subrogation
2 The Attorney for Plaintiff having brought no bond of record to enter Case No. CR18-092-
26
7 RAJ and associated account(s), I, Eileen Raye Lawrence, a neutral intervening third party co-
28 || surety in this instant case and by Attorney for Plaintiff, undertake as follows: In consideration

thereof that no lawful money of account exists in circulation, and in consideration thereof that

INDEMNITY BOND - Case No. CR18-092-RAJ — Page 1

 

 

 
 

a

Case 2:18-cr-00092-RAJ Document 72 Filed 03/05/19 Page 2 of 6
, I have a vested interest in the outcome of this case as I am one of the beneficiaries of the DIANE
4 RENEE ERDMANN Cestui Que Trust/Estate, and that I have suffered dishonor regarding the
3 || matter of Case No. CR18-092-RAJ, by the court having dishonored the discharge of this case
4 pursuant to 12 USC 95a(2), I, Eileen Raye Lawrence, holder in due course of the DIANE
5
‘ RENEE ERDMANN birth certificate estate, underwrite with my private exemption no.
7 || 537447091 (see attached Indemnity Bond, Exhibit A) any and all obligations of
8 || performance/loss/costs sustained by the UNITED STATES OF AMERICA and the respectful
9 citizens thereof regarding said matter.
10
1 As a co-beneficiary of the DIANE RENEE ERDMANN Cestui Que Trust/Estate, by the
12 || Power of appointment, I hereby assign each and every judge that touches this case, as well as the
13 || Clerk of Court, as co-trustees to settle and close this case immediately.
\4 Done at Hemet, California, this 27th day of February, 2019.
15
16 ~
17 By:... Z htias am XLyestorute
... Eileen Raye Lawren€e, non-negotiable signature
18 as co-surety and co-beneficiary of the
19 DIANE RENEE ERDMANN Cestui Que Trust/Estate
c/o P.O. Box 5043
20 Hemet, California
21
22
23
24
25
26
27
28
INDEMNITY BOND - Case No. CR18-092-RAJ ~ Page 2

 

 
Case 2:18-cr-00092-RAJ Document 72 Filed 03/05/19 Page 3 of 6

 

 

INDEMNITY BOND

ATTACHMENT TO INVOICE NO. 18CR-00095-RAJ

Kwow Att Men sy THESE PRESENTS which are intended to constitute an Indemnity Bond
in the matter known as United States of American v. Diane Renee Erdmann & Bernard Ross Hansen, Case
# 18CR-00095-RAJ:

That I, Eileen Raye Lawrence, (“Indemnitor”), a third party interest intervener, co-surety for and
holder of a perfected security interest in legal fiction DIANE RENEE ERDMANN (“Debtor”), a
transmitting utility and UNITED STATES vessel (Statement of Interest submitted), does hereby establish
this Indemnity Bond in favor of UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF WASHINGTON, 700 Stewart Street, Suite 2310, Seattle, Washington 98101
“indemnitee”), in a sum of Three Hundred Million ($300,000,000.00) present and future potential risk
henceforth from the date of issuance, for the payment of which bond the undersigned hereby binds
herself through her credit, Exemption account #XXX-XX-XXXX, held in trust with the United States Trustee
by special arrangement. This bond is backed by Discharging & Indemnity Bond EERL20081509,
registered with U.S. Treasury under #RE375143978US, and Secured Funding & Offset Bond
#ERL20081510, registered with U.S. Treasury under #RE375122757US.

Indemnitor hereby indemnifies Indemnitee and agrees, covenants and undertakes to indemnify, defend,
and hold Indemnitee harmless from and against any and all claims, losses, liabilities, costs, interests,
expenses, legal costs, penalties and fines which have been or may be suffered or incurred by Indemnitee
as a result of any and all claims of debts, liabilities or losses made by any and all parties, real or
pretended, against Indemnitee for Indemnitee’s actions in capacity as Fiduciary Debtor in the above-
referenced matter, said indemnification being conditional upon Indemnitee (i) conducting Fiduciary
affairs in a manner consistent with the laws of the United States, the State of Washington and public
policy; (ii) following expressed and implied principles of good conduct and faith; (iii) protecting the trust
corpus against all losses, and (iv) undertaking all reasonable actions to ensure settlement and closure of
all accounts past, present and future regarding the above-noted matter.

Indemnitee shall provide timely notice to Indemnitor of any claims which are made pursuant to this
Bond. Failure to provide such notice will nullify this Bond.

THIS BOND SHALL BE IN FULL FORCE AND EFFECT FROM THE DATE OF EXECUTION UNTIL
INDEMNITOR TERMINATES THE FIDUCIARY APPOINTMENT.

Done this twenty-seventh day of February, 2019.

Good as aval
Eileen Raye Lawrence, Indemnitor
Void where prohibited by law.

 

 

 
 

 

    

REGISTERED
RE 375 122 757 uS

Case 2:18-cr-00092-RAJ Document 72 Filed 03/05/19 Page 4 of 6

 

Eileen Raye Lawrence
& Company

REGISTERED
RE 375 122 757 US

Hereby Grants this Private Issue

‘Bond Number
f ERL20081510
: Registered in the Public on

= UCC No. 2008-185-7971-6,
Washington

ORIGINAL ISSUE DATE
November 23, 2010

Secured Fundii

Pay to the Order of:

MATURITY DATE
November 22, 2020

ffset Bond

United States Trustee, Department of the Treasury

1500 Pennsylvania Ave NW, Washington, D.C. 20220

For Further Credit to:

Department of the Treasury **** fifty percent (50%) of face value ****

Eileen Raye Lawrence **** for up to fifty percent (50%) of face value ****

Indenture: Security Agreement No. SA-11051946-ERL

Routing Information:
(Securitization Bond)

Through Discharging & Indemnity Bond No. ERL20081509, USPS Certified Mail Tracking Number RE
375 143 978 US; and through Non-Negotiable Private Bond for Setoff No. Z 159 759 878, USPS

Tracking No. 7006 2760 0004 7893 7305; Birth Certificate Registered Security No. 146-1946-022086,
United States Trustee as holder-in-due course; and Private Offset Account No. 537447091; Prepaid

Account No. D74275834,

This Secured Funding and Offset Bond shall be entered as an asset to the Department of the Treasury
under the terms herein in the amount of SIX HUNDRED MILLION and 00/100 ($600,600,000.00) United States Dollars

KNOW ALL MEN BY THESE PRESENTS, to facilitate
lawful commerce in the absence of substance-backed currency, the
United States Trustee, or agents thereof, shall upon receipt of this
Secured Funding and Offset Bond post the full face value of the
Bond as an asset to the benefit of the Department of the Treasury
to be used specifically in the manner described hereunder. This
Bond has been authorized and issued pursuant to the full faith and
credit of the grantor, Eileen Raye Lawrence.

SECURITY. Eileen Raye Lawrencedoes hereby declare that
private issue Discharging and Indemnity Bond No. ERL20081509
(Registration No. RE 375 143 978 US) has been deposited with the
Department of the Treasury on or about November 22, 2010 as
security for this Secured Funding and Offset Bond.

SATISFACTION OF LIABILITIES. That full faith and
credit is hereby pledged to this unconditional promise to pay any
aggregate amount not to exceed one half (fifty percent) of the full
face value of this Bond to satisfy, set-off, pay and discharge, in
their entirety dollar for dollar through the said Private Discharging
and Indemnity Bond No. ERL20081509 and Account 537447091,
specified thereon, any and all debts, liabilities, encumbrances,
deficiencies, deficits, liens, charges, fees, interest, bills, true
bills, taxes, obligations of contract and/or performance,
instruments of debt, and ali other obligations (jointly and severally
“Liabilities”) attributed to the grantor’s collateral EILEEN RAYE
LAWRENCE Social Security Account No. XXX-XX-XXXX and all
alphanumeric derivatives thereof, and/or any other party so
indicated by the grantor or the grantor’s seal of acceptance noted
on the instrument of liability whether such instrument of liability
be express, implied, commercial, negotiable or non-negotiable,
through the date of maturity above-noted, the remainder of the
Bond to inure and accrue to the benefit of the Department of the
Treasury until maturity.

ORDER OF THE BOND. Upon presentment of any such
instrument of liability bearing the grantor’s seal of acceptance
and/or referencing this Bond (No. ERL20081510), the U.S. Trustee
shall ledger the same against this Bond to satisfy, set-off, pay and
discharge in their entirety, dollar for dollar, by end of business
same day, at the offices of the Department of the Treasury, any
and all such Liabilities in an aggregate amount not to exceed one

half (fifty percent) of the full face value of this Bond through the
said private issue Discharging and Indemnity Bond No.
ERL20081509 and Private Offset Account $37447091, specified
thereon.

DISHONOR OF THE BOND. The U.S. Trustee shail have
thirty (30) days from the date of presentment noted on U.S.P.S.
Form.3811 to dishonor the Bond by returning it to the grantor by
registered mail at the location noted herein. Failure to so return

‘will stipulate the U.S. Trustee’ sshonorable acceptance of the Bond
‘on behalf of the United States and its cohorts, and the validity of

the bond.

MATURITY. Upon maturity, the U.S. Trustee shall mark
this Bond cancelled and return this Bond bearing the marks of
cancellation to the grantor or the grantor's heirs by registered
mail, all profits and proceeds accruing since presentment to remain
with the U. S. Trustee for the benefit and use of the Department of
the Treasury.

Issued by the authority of the undersigned sovereign living
woman, and executed ou the Soil within the organic, geographic
boundaries of the State of Washington, a sovereign state within the
perpetual union of sovereign states, on the twenty-third day of the
eleventh month, anno domino in the Year of our Lord Two
Thousand and Ten. AH Rights and Remedies Reserved. Good as
Aval,

Eileen Raye Lawrence, Grantor

non-corporate living woman on the free dry soil of Washington
Exemption Account EILEEN RAYE LAWRENCE XXX-XX-XXXX
Prepaid Account No. D74275834

Temporary mail location: c/o U.S-P_S.

Postmaster: 98395

c/o Eileen Raye Lawrence

c/o P.O. Box $77

Wauna, the community

Washington, the landed nation

non-domestic without the United States

Void where prohibited by law.

 

  
 

© 1998 GOES 4358
All Rights Reserved
 

Elleen Raye Lawrence
. and Company ,
‘Hereby Grants this Private Issue

Thy O HY F. GEITHNER, and all successors the
States Trustee a
Department of the Treasury

ization Bond: Noti-Negotiable Ptivate Bon
‘tacking No. 7006-2760 0004 7893 7305;°E)
‘ertificate Registered Security No.-146-194
ia Due Course; and Private Offset Accou
4275834, : - .

scharging & Indemnity Bond sh.
‘ates Department of the Treas

ENTS, .to facilitate lawful:commerce in. the absence! of:
f(“Fiduciary”), upon receipt of this private Disoharg
ond as an asset to the beuefit of the-United States:D
reuider for the purpose of securing honorable settle
a the books of the grantor as the registered halde!
aud issued pursuant to the full faith and credit o:
voluntary surety for all such account holders and acc
EEN RAYE LAWRENCE XXX-XX-XXXX, for any s
000.00), insuring, underwriting, indemaifying, dis
ny.and all pre-existing, current and future losses;
ations of contract or performance, defaults, char;
ond (jointly and severally “Liabilities”) until the.
Fiduciary, shall satisfy all pre-existing and current/Lig
ders and accounts dollar for dollar through the abov.
through maturity, o
yat holders atid-accounts shall be severally insure’
stantly satisfying all such obligations dollar f

sovereign living. woman, and executed on the So
eréign state within the perpetual union of soverei;
ur Lord Two Thousand aad Ten. “All Rights and

Ejleen Raye Lawrence, Gradtor :
non-corporate living woman on the free di:
Exemption Account No, EILEEN RAYE Li?
Prepaid Account No. 074275834 ot
‘Temporary mailing location: ¢/o U.S.P.
for delivery to: Eileen Raye Lawrence
clo P.O. Box 577

Wauna, the community

Washington, the landed nation
non-domestic without the United States
Void whera prohibited by law.”

 
 

Case 2:18-cr-00092-RAJ Document 72 Filed 03/05/19 Page 6 of 6

SN ¢O¥ L82 FL8 Ay

UL UUL UTOVELAUEAGLUUCVCTV EAN TU

  

 

 

sg
Sas _ 8
9 Oo” 3 8
am o 8
Pan
sex |: ——
o °C
— 5 eee
PAS a ——
Om ~] S ———
OO = 5 6S
COO a. 2
—_ ered
-~OC eo a ee
oD |s &
<4 9 3
é |is  #F
ao 8 = PTNOT TC
g mind:
N ck S68 3 ep Sueze?
OW o > SH Bs]
—. 75 7 o Chemo
oO C5 of 6 AQT 2 00
BB. “Sa © 3 oma
o Smits © rZ>
BRE S52 sO1 <o
em OUE @ m
Oe Pars. 3 Ol a
- FSB So4 =
BeBe 0

 

 

ic
SavVCLTOa eh
‘>

 
